



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Campbell, 2021 ONCA 423

DATE: 20210615

DOCKET: M52452 (C66490)

Benotto, Trotter and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Stephen Campbell

Appellant

Stephen Campbell in person

Philippe Cowle, for the respondent

Heard: June 10, 2021 by videoconference

REASONS FOR DECISION

[1]

Mr. Campbell brings this motion for an order that a fresh psychiatric
    report be prepared. Mr. Campbell was convicted of attempted murder on August 3,
    2017. The defence of not criminally responsible (NCR) was rejected by the
    trial judge.

[2]

The appellant seeks a fresh psychiatric report on the basis that the original
    psychiatric report relied upon by the Crown at the trial was laced with
    errors, untruths and statements that I never made. The appellant contends that
    a new psychiatric report would support the NCR defence.

[3]

Nothing of substance has changed since the original psychiatric reports
    were prepared for trial. In that regard, we note that, in addition to the
    psychiatric report filed by the Crown, a separate psychiatric report was filed
    by the defence. Both of those reports were carefully reviewed by the trial
    judge. For the reasons that the trial judge gave at the time, she concluded
    that the NCR defence was not established.

[4]

The preparation of a post-conviction psychological assessment for the
    purposes of treatment recommendations does not change the situation. It remains
    the fact that there is no proper basis for ordering a fresh psychiatric report
    in these circumstances.

[5]

The motion is dismissed. If any problems develop with getting the appeal
    scheduled for hearing, the matter can be addressed before Trotter J.A.

M.L. Benotto J.A.

Gary Trotter J.A.

I.V.B. Nordheimer
    J.A.


